

116 HR 4431 IH: No Fly for Terrorists Act
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4431IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Amash introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo limit the authority of personnel of the Department of Homeland Security to prohibit a citizen or
			 permanent resident of the United States from boarding as a passenger on an
			 aircraft or cruise ship based on inclusion of the individual in a
			 watchlist, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Fly for Terrorists Act. 2.Prohibition on preventing a citizen or permanent resident of the United States from boarding as a passenger on an aircraft or cruise ship based on inclusion in a watchlist (a)AircraftSection 44903(j)(2) of title 49, United States Code, is amended by redesignating subparagraph (H) as subparagraph (I), and by inserting after subparagraph (G) the following:
				
 (H)Prohibition on preventing a passenger from boarding absent conviction for crime of terrorismNo personnel of the Department of Homeland Security may prohibit an individual who is a citizen or permanent resident of the United States from boarding as a passenger on a flight based on the inclusion of the individual on any automatic selectee list, no fly list, consolidated and integrated terrorist watchlist, or other similar list maintained by the Federal Government unless the individual has been convicted of a Federal crime of terrorism as such term is defined in section 2332b(g)(5) of title 18..
 (b)Cruise shipsSection 4071 of the Intelligence Reform and Terrorism Prevention Act of 2004 (46 U.S.C. 70101 note) is amended by redesignating subsection (d) as subsection (e), and by inserting after subsection (c) the following:
				
 (d)Prohibition on preventing a passenger from boarding absent conviction for crime of terrorismNo personnel of the Department of Homeland Security may prohibit an individual who is a citizen or permanent resident of the United States from boarding as a passenger on a cruise ship based on the inclusion of the individual on the no transport list, automatic selectee list, consolidated and integrated terrorist watchlist, or other similar list maintained by the Federal Government unless the individual has been convicted of a Federal crime of terrorism as such term is defined in section 2332b(g)(5) of title 18..
			